Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 3 – 18 and 20 are allowable, because prior art does not teach:
(Claim 1) coupling the force signal driver circuit to the second terminal on the second chip of the stacked semiconductor device to provide a force feedback signal; and adjusting the force signal based on the force feedback signal.
(Claim 7) coupling a second terminal of the first chip to a low supply voltage source via a second switch, wherein a voltage of the force signal is greater than a voltage of the low supply voltage source; and
detecting an electrical short between adjacent terminals of at least one chip of the semiconductor device based on whether a voltage of the second terminal exceeds a reference voltage between the voltage of the low supply voltage source and the voltage of the force signal.
(Claim 16) wherein the first terminal is along a first through-substrate via (TSV) column of the stacked semiconductor device and the second terminal is along a second TSV column of the stacked semiconductor device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 12, 2021